DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Replacement drawing illustrating Figure 2 submitted on 21 February 2022 is still objected to.  Figure 2 does not comply with CFR 1.84 Standards for Drawings since they are not clear line drawings and therefore unsuitable for reproduction in patent publications.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because they do not comply with CFR 1.84 Standards for Drawings since they are not clear line drawings and therefore unsuitable for reproduction in patent publications.
CFR 1.84:
 (b)(1): Photographs, black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications;
(l): Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics; and
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility.  Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “predetermined width and length” in claim 1 is a relative term which renders the claim indefinite. The term “predetermined width and length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification repeats the term without adding any more details, dimensions, geometry or tolerances.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seale (U.S. Pat. 5,579,956) in view of Wear, et al. (“Wear”) (U.S. Pat. 4,830,272) and Thompson (U.S. Pat. 3,057,535).
Regarding claim 1, Seale discloses a fixing device (1) for a folded paste tube (12), the fixing device comprising a tube bottom end (18) formed on one end of the tube (col. 3, lines 1-10: “tubular body 14 having a first end 16 and a second end 18”) to have a predetermined width and length (col. 2, lines 64-67: “at least 5 cm”, “at least 3 cm”, at least 1 cm”).
Seale discloses a pair of parts (Fig. 1: 10) formed on one surface of the tube bottom end (seen in Fig. 2) that are of adequate length to be folded over the tube and hold it in a rolled up position (col. 3, lines 8-10) (to surround a rolled and folded part of the tube bottom end).   Seale is silent in regards to a pair of hook parts formed on one surface of the tube bottom end.
Wear discloses hook parts (25-32) formed on a surface facing each other in a tilted direction along a perforated line cut from one side to the other side in a horizontal direction and the tilted direction wherein the hook parts are configured to be cut along the perforated line, the hook part on one side and the hook part on the other side are unfolded, and binding parts 
Thompson discloses a pair of hook parts (Fig. 6: 50, 52) formed on one surface to face each other in a tilted direction with binding parts (51) that come into direct contact with each other so as to allow the pair of hooks to be held by each other.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Seale’s fixing device with Wear’s teaching of hook and binding parts cut along a perforated line from one side of the fixing part and putting the binding parts into contact with each other, as taught by Thompson, to maintain a locked relationship between the pair of hooks.  (Thompson: col. 3, lines 14-15) 
Response to Arguments
Applicant's arguments filed 21 February 2022 have been fully considered but they are not persuasive.  The Applicant argues on page 8 of the Remarks that Thompson fails to teach that each hook part directly contacts each other in a tilted direction along a perforated line.  Prior art Wear teaches that hook parts that are cut on a perforated line that are tilted out of their cutout along the perforated line and prior art Thompson teaches a part of hooks with binding parts (51) that are held together.  Thompson provides motivation to modify Seale and Wear in that the binding parts maintain a locked relationship between the pair of hooks.  (Thompson: col. 3, lines 14-15)
The Applicant argues that Thompson’s hook parts and binding part are formed with a collapsible carton; however, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, the teaching of Thompson’s hook parts, the binding part and the locked relationship of the hooks was used and not the carton.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754      
     

/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754